Citation Nr: 0929754	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  07-07 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart disability

2.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD) 
and major depressive disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The Veteran had active duty from March 1969 to April 1972 and 
from April 1975 to March 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of a 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Nashville, Tennessee, which denied the above claim.

The RO has developed the issues of service connection for a 
psychiatric disability as two different claims:  PTSD and 
major depressive disorder.  However, the Board has styled the 
issue as one claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 
(2009) clarified how the Board should analyze claims, 
specifically to include those for PTSD.  As emphasized in 
Clemons, though a Veteran may only seek service connection 
for PTSD, the Veteran's claim "cannot be a claim limited only 
to that diagnosis, but must rather be considered a claim for 
any mental disability that may be reasonably encompassed...."  
Id.  In essence, the United States Court of Appeals for 
Veterans Claims (Court) found that a Veteran does not file a 
calm to receive benefits for a particular psychiatric 
diagnosis, such as PTSD, that is named on a claims form, but 
instead makes a general claim for compensation for the 
affliction posed by the Veteran's mental condition.  
Therefore, the Board will consider the psychiatric 
disabilities as one issue. 

On his Appeal to Board of Veterans' Appeals (VA Form 9), 
received in February 2007, the Veteran requested a hearing 
before a Veterans Law Judge.  A hearing was subsequently 
scheduled for him in October 2007.  However, the Veteran 
failed to appear for that hearing.  A postponement was not 
requested or granted.  The Veteran has not asserted any good 
cause for missing the hearing or requested that it be re-
scheduled.  Under these circumstances, the regulations 
consider the hearing request to have been withdrawn.  
38 C.F.R. § 20.702 (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical 
opinion only when it is deemed necessary to make a decision 
on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c)(4) (2008).  See also Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  

As to the issue of service connection for a heart disability, 
the Board notes that current medical records show treatment 
for a heart disability.  The records show that he had an 
acute myocardial infarction sometime in 2004.  Service 
treatment records from the Veteran's first period of service, 
including the examination at service discharge, are negative 
for any findings or complaints of a heart disability.  The 
Report of Medical History at service enlistment for his 
second period of service in March 1975 noted that the Veteran 
claims to have been told that he had a heart murmur on 
discharge from his first period of service.  Additionally, a 
March 1975 Dental Health Questionnaire noted that Veteran 
indicated yes to the inquiry of having a heart 
disease/rheumatic fever/murmur.  In November 1975, the 
Veteran reported a two day history of chest pain which he 
identified to be his heart.  He stated that he had a murmur 
which had been found on his first discharge from service and 
he described a sharp upward pain.  Impressions of pain of 
soft tissue organ, doubt heart involvement, and "supernumery" 
breast 10 cm below left areola were noted.  On remand, the 
Veteran should be afforded an examination to determine the 
etiology of any current heart disability and also to 
determine whether any preexisting heart disability increased 
in severity during service.         

As for the issue of service connection for a psychiatric 
disability, the Board notes that there are outstanding 
treatment records.  In August 2008 statement, the Veteran 
indicated that he has been followed by a doctor at the VA 
Medical Center (VAMC) in Mountain Home, Tennessee.  On 
remand, these records should be obtained.  See 38 C.F.R. 
§ 3.159(c)(2) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 
(1992) (noting that VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  

The Veteran asserts that his PTSD stressors are seeing dead 
babies in shoes boxes in Saigon, Vietnam and being fired upon 
by snipers in July 1976 while delivering supplies to Dong 
Nam, Vietnam.  He also indicates that while in Vinh Long, 
Vietnam, he was involved in the accidental killing of a man.  
Because the Veteran submitted his stressor statement after 
the appeal was certified to the Board, there has been no 
attempt to verify any of the Veteran's claimed stressors.  On 
remand, with any additional assistance from the Veteran, an 
attempt should be made to verify his stressors.   

Additionally, current medical records show a possible 
diagnosis of a psychiatric disability.  In an August 2005 
letter, J.R. Williams, M.D. noted that the Veteran appeared 
to have PTSD.  Service treatment records include a March 1975 
Report of Medical History in which it was noted that the 
Veteran indicted that he was told upon discharge from his 
first period of service that he was nervous.  On remand, the 
Veteran should be afforded an examination to determine the 
nature and etiology of any current psychiatric disability, to 
include PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain all of the 
Veteran's medical treatment records from 
the VAMC in Mountain Home, Tennessee.  If 
these records are no longer on file, a 
request should be made for the same from 
the appropriate storage facility.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
determine the nature and etiology of any 
current heart disability.  The claims 
file, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims file 
was reviewed.  Any indicated studies 
should be performed.  

For any heart disability found, the 
examiner should provide an opinion as to 
whether there is a 50 percent probability 
or greater that it is related to service.  

The examiner should also provide an 
opinion as to whether there is a 50 
percent probability or greater that any 
heart disability found on examination, to 
include a heart murmur, (1) pre-existed 
either period of service and (2) if so, 
when it had its onset, and (3) if there is 
a 50 percent probability or greater that 
such a disability increased in severity, 
beyond the natural progression of the 
disorder, during service.  

The rationale for all opinions expressed 
must also be provided.

3.  The RO/AMC shall contact the United 
Stated Army and Joint Services Records 
Research Center (JSRRC) and, after 
providing JSRRC with a summary of the 
stressor information outlined above, ask 
JSRRC if it can verify any of the 
Veteran's stressors.  If JSRRC is unable 
to verify the Veteran's stressors, a 
written statement memorializing this fact 
must be associated with the claims file.

4.  The RO/AMC shall schedule the Veteran 
for a VA psychiatric examination.  The 
claims file is to be made available to the 
examiner for review in conjunction with 
the examination.  All psychological 
testing, to include the Miller Forensic 
Assessment of Symptoms Test, deemed 
necessary should be accomplished.  

Based on a review of the claims file 
and the results of the examination, the 
examiner should address the following:

a.  Is there a 50 percent probability 
or greater that the Veteran has PTSD?

b.  If so, is there a 50 percent 
probability or greater that PTSD was 
caused by any of the independently 
verifiable in-service stressors?

c.	Identify any other psychiatric 
diagnoses which may be found on 
examination.

d.	Is there a 50 percent probability or 
greater that any of these identified 
psychiatric diagnoses are related to 
service?

e.	Did any psychiatric disability, to 
include nervousness, (1) pre-exist 
either period of service, and (2) if 
so, when did it have its onset, and 
(3) if there is a 50 percent 
probability or greater that such a 
disability increased in severity, 
beyond the natural progression of the 
disorder, during service.  

5.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claims 
adjudication.

6.  The RO/AMC will then readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should 
be provided with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




